Citation Nr: 1534831	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for chloracne of the hands and feet.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

By way of history, the Board notes that in November 2013, the United States Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for remand, vacating the Board's May 2013 decision and remanding the case.  In June 2014, the Board vacated its prior May 2012 decision on the issues on appeal pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran ultimately opted to withdraw his request for a new hearing, but requested an additional amount of time to submit new evidence.  New evidence has since been submitted and associated with the claims file.  

The Board acknowledges that the grant of the Veteran's claim for PTSD also encompasses his claim with respect to any other psychiatric disability, hence the issue has been characterized as entitlement to service connection for PTSD.  As will be explained below, the Veteran's PTSD is the overarching psychiatric disability that he has; anxiety and depression are mere symptoms of his PTSD.  See infra, see January 2015 Dr. M.L.C. letter.  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In April 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative on behalf of the Veteran that a withdrawal of the appeal was requested for the issue of entitlement to service connection for chloracne of the hands and feet.

2. The Veteran served in the U.S. Air Force at the Ubon Royal Thai Air Force Base (RTAFB) during the Vietnam Era as an aircraft maintenance specialist and had duties near the base perimeter.

3. The Veteran has a diagnosis of diabetes mellitus, type II.

4. The Veteran has a clinical PTSD diagnosis based upon credible supporting evidence of a claimed stressor that is supported by the record evidence.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for chloracne of the hands and feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. Diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).  

3. PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim of Service Connection for Chloracne of Hands and Feet

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in April 2015, the appellant withdrew the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.

With respect to service connection for PTSD and diabetes mellitus, type II, as the claims are granted, VCAA compliance need not be addressed further for these issues.

III. General Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

IV. Service Connection for Diabetes Mellitus Type II.  

The Veteran contends service connection is warranted for his diabetes mellitus type II because he was exposed to herbicides, specifically Agent Orange, at Ubon RTAFB while on active duty in Thailand from July 1966 to July 1967.  The Board agrees and service connection is awarded for the following reasons.

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).   

The Veteran's service record reflects that he did not serve in the Republic of Vietnam but had served at Ubon Airfield in Thailand from July 1966 to July 1967.  

Pursuant to its duty to assist, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension (C&P) Bulletin, May 2010.  In the May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  See id.  

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

The Veteran avers that his service duties placed him near the perimeter at Ubon RTAFB.  Specifically, his military occupational specialty (MOS) was aircraft maintenance specialist with the U.S. Air Force.  In support of his argument, he submitted various declassified documents, a December 1969 Aircraft Maintenance Specialist Summary, and lay statements describing his duties and service on the runway of Ubon RTAFB (e.g., clearing planes from the runway, repairing battle damaged aircraft).  

The service records provide support for the Veteran's statements that his duties brought him near the perimeter of the base.  In this regard, the Board notes an April 1967 performance report which described the Veteran's duties from April 1966 to April 1967 as "Aircraft Mechanic, Crash Crew alert.  Repairs, trouble-shoot F4C aircraft, related systems and components.  Assists in maintaining Ground Support Equipment."  In the comments section, it was indicated that the Veteran assisted in clearing out a damaged aircraft (post-crash) from the runway.  A July 1967 performance report covering the Veteran's duties from April 1967 to July 1967 described the Veteran's duties as follows: "Repair and Reclamation Crew Member.  Performs unscheduled and heavy maintenance on aircraft flight control, landing gear and related systems; Responsible for Recovery and Repair of Crash and Battle Damaged Aircraft.  Operates and maintains unit assigned Crash Recovery Equipment in according with applicable manual and directives.  The comments section detailed the Veteran's performance in connection with his response to an F4C returning from a combat mission which was damaged shortly upon touchdown.  The Veteran assisted diligently in clearing out the damaged aircraft.  

The Veteran's statements as to his service duties bringing him near the perimeter are consistent with the record evidence.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding that the Veteran's duties as an aircraft mechanic working on the runway regularly required him to work on the perimeter of RTAFB Ubon.

The medical record shows that the Veteran was diagnosed diabetes mellitus, type II, as early as 1999.  See August 1999 neurology consultation report; see also November 2006 private treatment records.  As VA has conceded that herbicides were used around the perimeter of Ubon RTAFB, the Veteran's herbicide exposure thus must be conceded on a facts-found basis.  As he has a current diagnosis of diabetes mellitus, type II, and there is no evidence to rebut the presumptive relationship of such disease to his herbicide exposure, 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d), service connection is warranted on a presumptive basis.  38 C.F.R. § 3.309(e).

V. Service Connection for PTSD

The Veteran contends that his PTSD is due to stressful events experienced during service.  More specifically, although the Veteran's initially stated stressor involved being attacked by an enemy sapper team, the record reflects that the Veteran's claimed stressors are related to events experienced or witnessed while carrying out his service duties.  In this regard, he contends that as an aircraft maintenance specialist responding to plane crashes while stationed at Ubon RTAFB, he witnessed the aftermath of plane crashes and deaths of fellow airmen.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  A finding that a veteran engaged in combat in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's DD Form 214 reflects that he received the National Defense Service Medal and Vietnam Service Medal, which by themselves, do not demonstrate combat.  The Veteran's MOS was aircraft maintenance specialist.  In addition, in his June 2008 PTSD stressor statement, the Veteran wrote that on January 27, 1967, his base was attacked by an enemy sapper team and that there was a fire fight between the unit on guard duty and the sapper team.  He did not, however, indicate that he was involved in the fire fight.  Moreover, in a February 2009 memorandum, a JRSSC Coordinator found that the available evidence does not confirm that the Veteran was involved in any extraordinary stressful activities during services.  This included review of a document prepared by the Air Force documenting stand-off and sapper attacks on U.S. Air Bases in Vietnam and Thailand, which indicated that the first attack in Thailand occurred after the dates during which the Veteran served in Thailand.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.  

There are particular requirements for establishing PTSD in 38 C.F.R.§ 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varies depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As mentioned above, the record does not indicate and the Veteran does not claim that he engaged in combat with the enemy.  

A medical diagnosis of PTSD is required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014); see also 38 C.F.R. § 4.125.

The Veteran's service treatment records contain no record of complaint, treatment, symptoms, or diagnoses of any psychiatric disorder.  The June 1968 separation examination indicated that psychiatric examination was normal.  In the accompanying report of medical history, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble.

A January 2012 VA treatment record indicated "rule-out" for PTSD, mild and noted a mood disorder related to a general medical condition.  The report indicated that the Veteran had witnessed events of "death and destruction" with memories that are intrusive.  In a February 2012 VA treatment record, the same examiner stated that the Veteran qualified for a diagnosis of PTSD; however the examiner noted the "MMPI-2 [was] technically invalid."  This is the first diagnosis of PTSD.

The Veteran was afforded a VA examination in June 2012.  The examiner reviewed the claims file, including a VA treatment record showing the diagnosis for PTSD, and interviewed the Veteran and his spouse.  The examiner noted that during the January 2012 psychological evaluation and the June 2012 VA examination that the Veteran did not mention whether his air base was attacked, but did report involvement with recovery of downed aircraft and other emergency incidents involving aircraft.  The examiner concluded that although the Veteran's claimed stressors met DSM-IV criterion A for an adequate stressor, that the Veteran did not exhibit symptoms meeting the criteria for PTSD.  He noted the Veteran may have met the criteria for PTSD in the past as the result of alcohol dependence, but he no longer meets the criteria for a PTSD diagnosis.  The examiner addressed the January 2012 diagnosis for PTSD, and noted the MMPI-2 elevated F scaled indicated embellishment or exaggeration for the purpose of secondary gain or as "cry for help."  In addition, the Veteran was diagnosed with depression and mood disorder related to multiple sclerosis.  The examiner stated that the Veteran's symptoms were related to the general medical condition of multiple sclerosis and not service.  

The Board has considered the evidence assembled in connection with the Veteran's claim, to include the newly submitted private evidence demonstrating a positive link between PTSD and a credible stressor.  First, the Board notes there is a valid diagnosis of PTSD on this record.  See January 2015 Private Psychiatric Evaluation; see 38 C.F.R. §§ 3.304(f); 4.125.  Second, the Board addresses the issue of whether there is credible supporting evidence that the claimed stressor event occurred.  

As to PTSD, although every detail of the Veteran's claimed stressor was not confirmed, this is not fatal to the Veteran's claim.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail of a claimed stressor is not required).  The service records, particularly the 1967 performance reports (referenced above), along with the other evidence including the times, places, and circumstances of the Veteran's service, is sufficient to constitute credible supporting evidence that the claimed in-service stressor occurred.   See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (stating that each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, given that the Veteran served as part of the Crash Crew stationed in Ubon, and based on the descriptions of the performance reports, see infra, it would be reasonable to assume that he was a first responder to a number of plane crashes, which involved witnessing the aftermath of the crash.  He explained to the June 2012 examiner that he worked in the crash recovery building at Ubon and he was involved in picking up pieces of airplanes that crashed either on or off base.  He described a particular scenario of where he had to salvage an F-4 Phantom Jet that was 7 to 10 miles outside of the runway.  He described another incident where he saw an airplane go up with the flaps before it crashed, ejecting the pilots and resulting in an immediate destruction of the plane.  His statements are consistent with his MOS and service records.  Thus, they are sufficient to constitute credible supporting evidence that the claimed in-service stressor occurred.   See 38 U.S.C.A. § 1154(a).

Lastly, the preponderance of the evidence demonstrates that there is a link between the Veteran's PTSD diagnosis and his stressors.  

As previously mentioned, the June 2012 examiner concluded that although the Veteran's claimed stressors met DSM-IV criterion A for an adequate stressor, that the Veteran did not exhibit symptoms meeting the criteria for PTSD.  Since then, the Veteran has received two diagnoses of PTSD based upon the same reported stressors.  Based upon the clinical evaluation of the Veteran, his history, reported stressors, and medical knowledge, the two counselors, M.P. and R.V., diagnosed the Veteran with PTSD based upon his reported stressors.  See October 2013 Valdez and Associates Report.  Dr. M.L.C. prepared a detailed report based upon his review of the medical record and consultation with the Veteran, detailing his opinion on the Veteran's psychiatric disability along with other disabilities.  Dr. M.L.C. diagnosed the Veteran with PTSD (with dissociative symptoms, delayed expression) and provided for a positive nexus to his experiences in the Air Force, namely, the recovery of the bodies of pilots and responding to and viewing the aftermath of airplane crashes.  Dr. M.L.C. provided extensive rationale, including associating the Veteran's history of symptomatology to his service experience.  In this vein, he stated that the Veteran did not experience significant trauma before or after service, but that following the events in service, he began demonstrating PTSD-related symptomatology shortly after service.  He explained how the previous examiners' failure to diagnose PTSD was a mistake.  He believed that the record supports the fact that the Veteran had classic signs and symptoms of PTSD dating back to shortly after discharge; any other indication of psychiatric symptoms, such as depression, was a manifestation of PTSD.  As noted, the Veteran attempted to use alcohol to mitigate the "emotional disarray" caused by military trauma.  As Dr. M.L.C.'s opinion thoroughly considered the Veteran's history and credible stressors and is accompanied by sufficient reasons and bases supporting the positive nexus, the Board finds this evidence to hold the greatest probative weight.

Resolving any doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the January 2015 Report of Dr. M.L.C. explains that the Veteran's primary and most appropriate diagnosis for his psychiatric symptoms is PTSD, the grant of service connection for PTSD herein encompasses a full grant of the Veteran's psychiatric manifestations.  


ORDER

The appeal as to the issue of entitlement to service connection for chloracne of the hands and feet is dismissed.

Service connection for diabetes mellitus, type II, associated with herbicide exposure is granted.

Service connection for PTSD is granted.


REMAND

On review, additional development is necessary prior to final adjudication of the claims pertaining to service connection for neuropathy of the bilateral lower extremities.  Specifically, a VA examination for the disability should be ordered to ascertain the current nature, manifestations, and etiology of the Veteran's peripheral neuropathy, to include the estimated date of onset, particularly in light of the fact that a conflict in the record needs to be resolved.  

Prior to obtaining any examinations/opinions, any relevant and outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should identify any outstanding VA and/or private medical records of evaluation and/or treatment referable to the Veteran's neuropathy of the bilateral lower extremities.  After acquiring this information and obtaining any necessary authorization (if applicable), the AOJ should obtain and associate any additional relevant records with the claims file.

2. The Veteran should be scheduled for a VA examination to determine the nature and etiology of his neuropathy of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

For each disability identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's active service, to include his exposure to herbicides.  

The examiner should specifically discuss the likely date of onset of the neuropathy of the bilateral lower extremities.  For instance, did neuropathy of the lower extremities manifest to a degree of 10 percent or more from July 1967 (the last date on which the Veteran was exposed to an herbicide agent, see 38 C.F.R. § 3.307(a)(6)(ii)).  In answering this question, the examiner should address the February 1992 letter from Dr. H to Dr. M regarding left knee problems that could be foot drop related to muscular weakness "for years."  The examiner should also differentiate the symptomatology between symptoms resulting from the Veteran's multiple sclerosis and symptoms resulting from his neuropathy of the lower extremities.  He or she should also address the January 2015 report by Dr. M.L.C. opining that the Veteran had early onset peripheral neuropathy since service.  

The examiner should also state whether it is at least as likely as not that the Veteran's neuropathy of the lower extremities is the result of, caused by, or aggravated by the Veteran's now service-connected diabetes mellitus, type II.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


